DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-22 and 35-44 in the reply filed on 9/22/2022 is acknowledged.
Claims 23-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1-22, 35-44 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 10561459. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 

16/791836 (invention)
US Patent 10561459 
Claim 1 (hand-held electrosurgical instrument; housing, electrode; light source; light tunnel)

Claim 2 (electrode extends through light tunnel)

Claim 3 (electrode extends through and beyond distal end of light tunnel)


Claim 4 (light tunnel extends along at least a majority of a length of the electrode)

Claim 5 (light comprises open passageway)

Claim 6 (smoke evacuation passageway)

Claim 7 (tubular member)

Claim 8 (tubular member adjoined to light tunnel)

Claim 9 (outer concave portion)

Claim 10 (clip member)

Claim 11 (first and second clip members)

Claim 12 (portion of smoke evacuation passageway extends through housing)

Claim 13 (port)

Claim 14 (gas conduit)

Claim 15 (plurality of light sources)

Claim 16 (portion of light tunnel extends over portion of light sources)

Claim 17 (entirety of light tunnel extends over portion of light sources)

Claim 18 (portion of light tunnel extends over light source)

Claim 19 (light tunnel transmissive)

Claim 20 (battery)

Claim 21 (battery supportably disposed in housing)

Claim 22 (electrical signal line, battery support)

Claim 35 (hand-held electrosurgical instrument; light tunnel member, open passageway, electrode, vacuum generator)

Claim 36 (light tunnel extends along a majority of length of electrode)

Claim 37 (tubular member)

Claim 38 (concave outer surface)

Claim 39 (clip member)

Claim 40 (first and second clip members)

Claim 41 (port)

Claim 42 (gas conduit)

Claim 43 (proximal portion of light tunnel extends over light source)

Claim 44 (light transmissive)
Claims 1-19



Claim 2, 3


Claim 2, 3



Claim 3



Claim 4-13


Claim 5-13

Claim 6

Claim 7-10


Claim 8

Claim 9

Claim 10

Claim 11


Claim 12, 13

Claim 13

Claim 14, 15

Claim 15


Claim 16


Claim 16


Claim 1

Claim 17

Claim 18


Claim 19


Claim 5-13




Claim 5-13


Claim 6, 7

Claim 8

Claim 9

Claim 10

Claim 12, 13

Claim 13

Claim 16


Claim 1

Thus, the invention of US patent 10561459, claims 1-19, respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12, 13, 18, 35-38, 41 and 43 are rejected under 35 U.S.C. 102a1 as being anticipated by Comescu (US 20120283728).
With respect to claim 1, Comescu discloses a hand-held electrosurgical instrument (see abstract), comprising: a housing (100) configured for hand-held use (see para. 5, 8); an electrosurgical electrode (164) supportably interconnected to and extending away from a distal end of the housing in a first direction (see fig. 7 below); at least one light source (116) supportably interconnected to said housing for emitting light in said first direction (see para. 22); and, a light tunnel member (160 of 140, see para. 22 and fig. 7 below), interconnected or interconnectable to said housing, extending away from the distal end of the housing in the first direction and defining a light tunnel (e.g. 156) therethrough for receiving and directing light emitted by said at least one light source through the light tunnel and out of a distal end of the light tunnel member (see para. 22).

    PNG
    media_image1.png
    393
    871
    media_image1.png
    Greyscale

As for claim 2, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 1, wherein said electrosurgical electrode extends through at least a portion of said light tunnel of the light tunnel member (see fig. 7 above). 
As for claim 3, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 2, wherein the electrosurgical electrode extends through and beyond the distal end of the light tunnel member (see fig. 7 above). 
As for claim 4, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 3, wherein the light tunnel of the light tunnel member extends along at least a majority of a length of the electrosurgical electrode that extends distally from the housing (see fig. 7 above). 
As for claim 5, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 1, wherein the light tunnel comprises an open passageway (e.g. portion of 151 between nozzle and 154- see fig. 7 above) that extends proximally from the distal end of the light tunnel member, wherein a proximal end of the open passageway is fluidly interconnectable to a vacuum generator (e.g. this device is capable of this at 154). 
As for claim 6, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 5, further comprising: a smoke evacuation passageway (e.g. at 154) fluidly interconnected to and extending proximally from the open passageway of the light tunnel of the light tunnel member (see fig. 7 above). 
As for claim 7, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 6, further comprising: a tubular member (e.g. housing portion of 140 defining 151) at least partially defining said smoke evacuation passageway. 
As for claim 8, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 6, wherein said tubular member is adjoined to said light tunnel member for handling as a single unit (see fig. 7 above). 
As for claim 9, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 8, wherein said tubular member includes a concave outer surface portion (see fig. 7 below) configured to conformally engage and extend along an outer surface portion of the housing (see paras. 8, 22). 

    PNG
    media_image2.png
    578
    1237
    media_image2.png
    Greyscale

As for claim 12, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 6, wherein at least a portion of said smoke evacuation passageway extends through at least a portion of said housing (see fig. 7 above). 
As for claim 13, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 6, further comprising: a port (154) located at a proximal end of said smoke evacuation passageway. 
As for claim 18, Comescu further discloses the hand-held electrosurgical instrument as recited in claim 1, wherein a proximal end portion of the light tunnel member extends over at least a portion of said at least one light source (see fig. 7 above and note that 116 is covered by 160). 
With respect to claim 35, Comescu discloses an apparatus interconnected or interconnectable to a hand-held electrosurgical instrument (see abstract), comprising: a light tunnel member (160 of 140, see para. 11 and fig. 7 below), interconnected or interconnectable to a housing (100) of a hand-held electrosurgical instrument (see abstract) so as to extend away from a distal end of the housing in a first direction (see fig. 7 below) and define a light tunnel (156) therethrough for receiving and directing light emitted by at least one light source of the hand-held electrosurgical instrument through the light tunnel (156) and out of a distal end of the light tunnel member (see fig. 7 below); and an open passageway (e.g. portion of 151 between nozzle and 154, see fig. 7 below) that extends proximally from the distal end of the light tunnel member about and along at least a portion of an electrosurgical electrode (164) of the hand-held electrosurgical instrument (see fig. 7 below), wherein a proximal end of the open passageway is fluidly interconnectable to a vacuum generator to draw gas through the distal end of the open passageway (this device is capable of this at 154).

    PNG
    media_image1.png
    393
    871
    media_image1.png
    Greyscale

As for claim 36, Comescu further discloses the apparatus as recited in Claim 35, wherein the light tunnel of the light tunnel member extends along at least a majority of a length of the electrosurgical electrode that extends distally from the housing of the hand-held electrosurgical instrument (see fig. 7 above).
As for claim 37, Comescu further discloses the apparatus as recited in Claim 35, further comprising: a tubular member (e.g. housing portion of 140 defining 151) adjoined to the light tunnel member and defining a smoke evacuation passageway (e.g. at 154) fluidly interconnected to and extending proximally from the proximal end of the open passageway (see fig. 7 above).
As for claim 38, Comescu further discloses the apparatus as recited in Claim 37, wherein the tubular member includes a concave outer surface portion (see fig. 7 below) configured to conformally engage and extend along an outer surface portion of the housing of the hand-held electrosurgical instrument (see para. 8, 22).

    PNG
    media_image2.png
    578
    1237
    media_image2.png
    Greyscale

As for claim 41, Comescu further discloses the apparatus as recited in Claim 37, further comprising a port (154) located at a proximal end of said smoke evacuation passageway.
As for claim 43, Comescu further discloses the apparatus as recited in Claim 37, wherein a proximal end portion of the light tunnel member extends over at least a portion of said at least one light source (see fig. 7 above and note that 116 is covered by 160).

Claims 1, 18, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Dethier (US 20100145333).
With respect to claim 1, Dethier discloses a hand-held electrosurgical instrument (abstract), comprising: a housing (10) configured for hand-held use (see para. 35); an electrosurgical electrode (14) supportably interconnected to and extending away from a distal end of the housing in a first direction (see fig. 7 below); at least one light source (30) supportably interconnected to said housing for emitting light in said first direction (see fig, 7 below); and, a light tunnel member (33, 34 and fig. 7 below), interconnected or interconnectable to said housing, extending away from the distal end of the housing in the first direction and defining a light tunnel (e.g. 35) therethrough for receiving and directing light emitted by said at least one light source through the light tunnel and out of a distal end of the light tunnel member (see para. 35). 

    PNG
    media_image3.png
    389
    666
    media_image3.png
    Greyscale

As for claim 18, Dethier further discloses the hand-held electrosurgical instrument as recited in claim 1, wherein a proximal end portion of the light tunnel member extends over at least a portion of said at least one light source (see fig. 7 above and note that 30 is covered by 33). 
As for claim 19, Dethier further discloses the hand-held electrosurgical instrument as recited in claim 18, wherein at least said proximal end portion (33) of said light tunnel member is light transmissive and is configured so that a portion thereof abuts said at least a portion of at least one light source (see para. 35). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 15-17, 20-22, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Comescu (US 20120283728), as applied to claims 1, 8 and 37 above, in view of Pathy (US 20140293590).
As for claims 10, 11, 39 and 40, Comescu teaches an engagement structure but does not appear to teach wherein the light tunnel member further comprises: at least one clip member for selective interconnection of the light tunnel member to the housing; or further comprising: a first clip member, adjoined to and extending proximally from the light tunnel member, for selective interconnection of the light tunnel member to the housing; and a second clip member, adjoined to and extending laterally away from a proximal end of tubular member, for selective interconnection of the tubular member to the housing. 
Pathy, drawn to surgical lighting devices, teaches clips (40/50) for selective interconnection of the light tunnel member to the housing (see paras. 41-44); or further comprising: a first clip member (40/50), adjoined to and extending proximally from the light tunnel member, for selective interconnection of the light tunnel member to the housing (see paras. 41-44); and a second clip member (40/50), adjoined to and extending laterally away from a proximal end of tubular member (see fig. 8), for selective interconnection of the tubular member to the housing in order to provide known engagement members that will ensure positive frictional engagement between the tubular member and the housing.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Comescu wherein the light tunnel member further comprises: at least one clip member for selective interconnection of the light tunnel member to the housing; or further comprising: a first clip member, adjoined to and extending proximally from the light tunnel member, for selective interconnection of the light tunnel member to the housing; and a second clip member, adjoined to and extending laterally away from a proximal end of tubular member, for selective interconnection of the tubular member to the housing, in view of Pathy, in order to provide known engagement members that will ensure positive frictional engagement between the tubular member and the housing.
As for claim 15, Comescu does not appear to teach wherein the hand-held instrument comprises: a plurality of light sources supportably interconnected to said housing for emitting light in said first direction, wherein said plurality of light sources comprises N light sources that are disposed at circumferentially offset locations about a longitudinal axis of said housing, wherein N                        
                            >
                            =
                        
                    3 and the circumferentially offset locations of adjacent ones of the N light sources are offset by at least AO                         
                            =
                            180
                            /
                        
                    N-1. 
However, Pathy teaches any number of light sources may be substantially evenly distributed along the electro-surgical instrument, in order to ensure both even distribution of light and that the correct amount of light is available (see para. 39).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Comescu such that any number of light sources may be substantially evenly distributed along the electro-surgical instrument, in view of Pathy, in order to ensure both even distribution of light and that the correct amount of light is available.
Comescu and Pathy do not appear to teach wherein said plurality of light sources comprises N light sources that are disposed at circumferentially offset locations about a longitudinal axis of said housing, wherein N                        
                            >
                            =
                        
                    3 and the circumferentially offset locations of adjacent ones of the N light sources are offset by at least AO                         
                            =
                            180
                            /
                        
                    N-1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the apparatus of Comesco and Pathy wherein said plurality of light sources comprises N light sources that are disposed at circumferentially offset locations about a longitudinal axis of said housing, wherein N                        
                            >
                            =
                        
                    3 and the circumferentially offset locations of adjacent ones of the N light sources are offset by at least AO                         
                            =
                            180
                            /
                        
                    N-1, in order to ensure both even distribution of light and that the correct amount of light is available, since it has been held that where the general conditions of a claim are disclosed, in the prior art, discovering optimum or workable ranges involves only routine skill in the art (in re Aller, 105 USPQ 233).
As for claim 16, Comesco and Pathy further teach the hand-held electrosurgical instrument as recited in claim 15, wherein a proximal end portion of the distal end portion of the light tunnel member extends over at least a portion of each of said at plurality of light sources (see Comesco fig. 7 above and Pathy fig. 16). 
As for claim 17, Comesco and Pathy further teach the hand-held electrosurgical instrument as recited in claim 15, wherein a proximal end portion of the distal end portion of the light tunnel member extends over and entirety of each of said at plurality of light sources (see Comesco fig. 7 above and Pathy fig. 16). 
As for claims 20-22, Comescu does not appear to teach at one battery operatively interconnectable to said at least one light source, wherein said at least one light source is operable to emit light free from interconnection to an external energy source; wherein said at least one battery is supportably disposed within said housing; and further comprising: an electrical signal line having a distal end electrically interconnectable to said at least one light source, and having a proximal end electrically interconnected or interconnectable to said at least one battery; and, a battery support member physically interconnected to said electrical signal line at said proximal end thereof, wherein said at least one battery is supportably positionable within and removable from said battery support member.
Pathy, drawn to surgical lighting devices, teaches at one battery (28) operatively interconnectable to said at least one light source (18), wherein said at least one light source is operable to emit light free from interconnection to an external energy source (see fig. 16); wherein said at least one battery is supportably disposed within said housing (see figs. 1 and 16); and further comprising: an electrical signal line having a distal end electrically interconnectable (via prongs 86/88) to said at least one light source (see fig. 15 and para. 54), and having a proximal end electrically interconnected or interconnectable to said at least one battery (see para. 51); and, a battery support member (22/20) physically interconnected to said electrical signal line at said proximal end thereof, wherein said at least one battery is supportably positionable within and removable from said battery support member (see fig. 10) in order to provide a simple battery housing with the appropriate contacts to facilitate easy battery replacement.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Comescu to include at least one battery operatively interconnectable to said at least one light source, wherein said at least one light source is operable to emit light free from interconnection to an external energy source; wherein said at least one battery is supportably disposed within said housing; and further comprising: an electrical signal line having a distal end electrically interconnectable to said at least one light source, and having a proximal end electrically interconnected or interconnectable to said at least one battery; and, a battery support member physically interconnected to said electrical signal line at said proximal end thereof, wherein said at least one battery is supportably positionable within and removable from said battery support member, in view of Pathy, in order to provide a simple battery housing with the appropriate contacts to facilitate easy battery replacement.

Claims 14 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Comescu (US 20120283728), as applied to claims 13 and 41 above, in view of Greep (US 20140276763).
As for claims 14 and 42, Comescu does not appear to specifically teach a gas conduit having a distal end interconnected or interconnectable to said port, and having a proximal end interconnectable to a vacuum generator. 
Greep, also drawn to electrosurgical instruments, teaches a gas conduit (see para. 29) having a distal end interconnected or interconnectable to said port, and having a proximal end interconnectable to a vacuum generator (see para. 29) in order to convey any desired smoke or fluid from the electrosurgical instrument, as desired.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Comescu to include a gas conduit having a distal end interconnected or interconnectable to said port, and having a proximal end interconnectable to a vacuum generator, in view of Greep, in order to convey any desired smoke or fluid from the electrosurgical instrument, as desired.

Claims 44 is rejected under 35 U.S.C. 103 as being unpatentable over Comescu (US 20120283728), as applied to claim 43 above, in view of Dethier (US 20100145333).
As for claim 44, Comescu does not appear to teach wherein at least said proximal end portion of said light tunnel member is light transmissive and is configured so that a portion thereof abuts said at least a portion of at least one light source.
Dethier, also drawn to electrosurgical instruments (see abstract) teaches wherein at least said proximal end portion (at 33) of said light tunnel member (33, 34) is light transmissive (transparent) and is configured so that a portion thereof abuts said at least a portion of at least one light source (see para. 35) in order to allow the emitted light to pass through the front end of the light tunnel member (see para. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Comescu wherein at least said proximal end portion of said light tunnel member is light transmissive and is configured so that a portion thereof abuts said at least a portion of at least one light source, in view of Dethier, in order to allow the emitted light to pass through the front end of the light tunnel member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             

/TESSA M MATTHEWS/           Examiner, Art Unit 3773